        Case 4:17-cr-00328-BLW Document 78 Filed 01/16/19 Page 1 of 2




Steven V. Richert ISB #2432
FEDERAL DEFENDER SERVICES OF IDAHO
757 N. 7th Ave.
Pocatello, ID 83201
Telephone: (208) 478-2046
FAX: (208) 478-6698
Attorneys for Defendant



                           UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF IDAHO


UNITED STATES OF AMERICA,                      )
                                               )
              Plaintiff,                       )    Case No. CR17-328-BLW
                                               )
vs.                                            )    NOTICE OF APPEAL
                                               )
TRAVIS NEWBOLD,                                )
                                               )
              Defendant.                       )
                                               )


              NOTICE is hereby given that Defendant, Travis Newbold, appeals to the United
States Court of Appeals for the Ninth Circuit the final Judgment entered in this prosecution on
the 10th day of January, 2019, the Honorable B. Lynn Winmill, District Judge, presiding.
              Defendant is incarcerated, does not have the financial means to hire an attorney
or pay any fees which may be assessed for the filing of this appeal. Defendant appeared
before the District Court with court appointed counsel. Defendant=s financial status warrants
appointment of counsel on appeal. The Federal Defender Services of Idaho represented
Defendant before the District Court and, provided the appointment is justified, will continue
to represent Defendant upon appeal.




NOTICE OF APPEAL
Page 1
         Case 4:17-cr-00328-BLW Document 78 Filed 01/16/19 Page 2 of 2




              Assistant Special U.S. Attorney Bryan Wheat, 801 E. Sherman, Suite 192,
Pocatello, Idaho 83201, represented the United States in these proceedings.
              DATED this 16th day of January, 2019.

                                           FEDERAL DEFENDER SERVICES OF IDAHO



                                           By:/s/
                                                    Steven V. Richert


                               CERTIFICATE OF SERVICE

               I HEREBY CERTIFY that the foregoing document was electronically filed with
the Clerk of the Court using the CM/ECF system which sent a Notice of Electronic Filing to
the following person(s):

Bryan.Wheat@usdoj.gov


                                           __/s/_____________________________
                                           Steven V. Richert




NOTICE OF APPEAL
Page 2
